IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-56,013-13


                          EX PARTE JOHN RAY NELSON, Applicant


                   ON APPLICATION FOR WRIT OF HABEAS CORPUS
                         CAUSE NO. C-213-W011486-0548443-M
                           IN THE 213TH DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to thirty years’ imprisonment.

        Applicant contends that he has “31 years on paper and they give me no release date.” This

ground is denied. See generally Ex parte Molina, 483 S.W.3d 24, 27, 28 n.4 (Tex. Crim. App. 2016).

Applicant also contends that he received ineffective assistance of trial counsel and that he is factually

innocent because he had alibi and mistaken identity defenses. These grounds were or should have
                                                                                                  2

been raised in his previous writs. Therefore, these grounds are dismissed. This Court has previously

entered an abuse-of-the-writ order in this cause, and Applicant has failed to show that he could not

have presented these grounds in a previous application.

       Accordingly, this application is denied in part and dismissed in part.

Filed: May 22, 2019

Do Not Publish